Exhibit 10.5

VIRGINIA BANKERS ASSOCIATION

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN

FOR DIRECTORS

(As Restated Effective January 1, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE I

Definition of Terms

1.1    Act    1 1.2    Administrator    1 1.3    Adoption Agreement    1 1.4   
Affiliate    1 1.5    Beneficiary    2 1.6    Benefit Commencement Date    2 1.7
   Board    2 1.8    Change in Control    2 1.9    Code    2 1.10   
Compensation    2 1.11    Corporation    2 1.12    Deferral Account or Deferral
Accounts    2 1.12(a)    Director Deferral Account    2 1.12(b)    Predecessor
Plan Account    2 1.13    Deferral Benefit    3 1.14    Deferred Compensation
Election    3 1.15    Deferral Contributions    3 1.16    Director    3 1.17   
Effective Date    3 1.18    Eligible Director    3 1.19    Fund    3 1.20   
Participant    3 1.21    Plan    3 1.22    Plan Sponsor    3 1.23    Plan Year
   3 1.24    Rabbi Trust    3 1.25    Restated Plan    4 1.26    Separation from
Service    4 1.27    Trustee    4 1.28    Valuation Date    4 1.29    VBA Plan
   4

ARTICLE II

Eligibility and Participation

2.1    Eligibility    4 2.2    Notice and Election Regarding Active
Participation    4 2.3    Deferred Compensation Election    5 2.4    Automatic
Cancellation of Deferral Compensation Election upon Receipt of Hardship
Withdrawal    6 2.5    Cancellation of Election upon Occurrence of Disability   
6 2.6    Length of Participation    6 2.7    Termination of Active Participation
   6



--------------------------------------------------------------------------------

ARTICLE III

Determination of Deferral Benefits

3.1    Deferral Benefit    6 3.2    Deferral Account    6 3.3    Contributions
by Participants    7 3.4    Subtractions from Deferral Account    7 3.5   
Crediting of Deemed Earnings to Deferral Account    7 3.6    Expenses Charged to
Accounts    8 3.7    Equitable Adjustment in Case of Error Omission    8 3.8   
Statement of Benefits    8

ARTICLE IV

Vesting

4.1    Vesting    8

ARTICLE V

Beneficiary Designation and Death Benefit

5.1    Death after Benefit Commencement    8 5.2    Death before Benefit
Commencement    8 5.3    Beneficiary Designation    9

ARTICLE VI

Time and Form of Payment

6.1    Time of Payment of Deferral Benefit    9 6.2    Form of Payment of
Deferral Benefit    9 6.3    Permissible Changes to Benefit Commencement Date
and/or Form of Payment    10 6.4    Transition Election Change    10 6.5    Lump
Sum Payments and Periodic Installments    10 6.6    Permissible Cash-Out by Lump
Sum Payment    11 6.7    Benefit Determination and Payment Procedure    11 6.8
   Payments to Minors and Incompetents    12 6.9    Distribution of Benefit When
Distributee Cannot Be Located    12 6.10    Claims Procedure    12

ARTICLE VII

Withdrawals

7.1    Hardship Withdrawals    16 7.2    No Other Withdrawals Permitted    17

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VIII

Funding

8.1    Funding    17 8.2    Use of Rabbi Trust Permitted    18 8.3    Fund
Divisions    18 8.4    Participant Investment Directions    18   

ARTICLE IX

Plan Administrator

   9.1    Appointment of Plan Administrator    18 9.2    Plan Sponsor as Plan
Administrator    19 9.3    Procedures if a Committee    19 9.4    Action by
Majority Vote if a Committee    19 9.5    Appointment of Successors    19 9.6   
Duties and Responsibilities of Plan Administrator    19 9.7    Power and
Authority    19 9.8    Availability of Records    20 9.9    No Action with
Respect to Own Benefit    20   

ARTICLE X

Amendment and Termination of Plan

   10.1    Amendment or Termination of the Plan    20 10.2    Effect of
Corporation Merger, Consolidation or Liquidation    20   

ARTICLE XI

Adoption by Additional Corporations

   11.1    Adoption by Additional Corporations    21 11.2    Termination Events
with Respect to Corporations Other Than the Plan Sponsor    21

ARTICLE XII

Miscellaneous

12.1    Nonassignability    21 12.2    Right to Require Information and Reliance
Thereon    21 12.3    Notices and Elections    21 12.4    Delegation of
Authority    22 12.5    Service of Process    22 12.6    Governing Law    22
12.7    Binding Effect    22 12.8    Severability    22 12.9    No Effect on
Employment Agreement    22 12.10    Gender and Number    22 12.11    Titles and
Captions    22 12.12    Construction    22 12.13    Nonqualified Deferred
Compensation Plan Omnibus Provision    22

 

- iii -



--------------------------------------------------------------------------------

12.11    Titles and Captions    22 12.12    Construction    22 12.13   
Nonqualified Deferred Compensation Plan Omnibus Provision    22

 

- iv -



--------------------------------------------------------------------------------

Exhibit 10.5

VIRGINIA BANKERS ASSOCIATION

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN

FOR DIRECTORS

(As Restated Effective January 1, 2008)

A Corporation desiring to adopt the Plan should complete the necessary
information in the Adoption Agreement. The Virginia Bankers Association cannot
guarantee that any Plan adopted by a Corporation will be deemed to satisfy, or
will actually satisfy, the requirements of the Internal Revenue Code applicable
to deferred compensation plans for directors. Corporations considering the use
of the Plan must recognize that neither the Virginia Bankers Association nor its
employees or representatives can give any legal advice as to the acceptability
or application of the Plan in any particular situation, and that they should
consult their own attorney for such advice. The establishment, operation, and
the related tax consequences of the adoption and maintenance of a deferred
compensation plan for directors are the responsibilities of the Corporation and
its own legal counsel.

Any plan restatement using the form of this Model Non-Qualified Deferred
Compensation Plan affects amounts that were deferred or that became vested on or
after January 1, 2005. The terms of this document are effective January 1, 2008.
The plan has operated in good faith compliance with the requirements of Code
Section 409A between January 1, 2005 and December 31, 2007. Unless otherwise
elected by the Corporation in Option 3(b)(2)(C), all amounts deferred and vested
prior to January 1, 2005 remain subject to the terms of the plan document as
effective December 31, 2004.

The form of this Model Non-Qualified Deferred Compensation Plan is intended to
satisfy the requirements of Section 409A of the Code and the guidance issued
thereunder and all provisions of the Plan shall be interpreted in a manner to
satisfy such requirements.

ARTICLE I

Definition of Terms

The following words and terms as used in this Plan shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

1.1 “Act”: The Employee Retirement Income Security Act of 1974, as the same may
be amended from time to time, or the corresponding sections of any subsequent
legislation which replaces it, and, to the extent not inconsistent therewith,
the regulations issued thereunder.

1.2 “Administrator”: The Plan Administrator named and serving in accordance with
ARTICLE IX hereof, and any successor or additional Administrator appointed and
serving in accordance herewith, all as selected in Option 2(b) of the Adoption
Agreement or as appointed, resigned or removed by separate instrument attached
thereto.

1.3 “Adoption Agreement”: The adoption agreement, and any amendment thereto,
which sets forth certain elections and representations of the Corporation and by
execution of which the Corporation adopts the Plan.

1.4 “Affiliate”: The Corporation and each of the following business entities or
other organizations (whether or not incorporated) which during the relevant
period is treated (but only for the portion of the period so treated and for the
purpose and to the extent required to be so treated) together with the
Corporation as a single Corporation pursuant to the following sections of the
Code (as modified where applicable by Section 415(h) of the Code):

(i) Any corporation which is a member of a controlled group of corporations (as
defined in Section 414(b) of the Code) which includes the Corporation,



--------------------------------------------------------------------------------

(ii) Any trade or business (whether or not incorporated) which is under common
control (as defined in Section 414(c) of the Code) with the Corporation,

1.5 “Beneficiary”: The person or persons designated by a Participant or
otherwise entitled pursuant to ARTICLE V to receive benefits under the Plan
attributable to such Participant after the death of such Participant.

1.6 “Benefit Commencement Date”: The date or dates designated or provided for in
Option 5 of the Adoption Agreement.

1.7 “Board”: The present and any succeeding Board of Directors of the Plan
Sponsor, unless such term is used with respect to a particular Corporation and
its Directors or Participants, in which event it shall mean the present and any
succeeding Board of Directors of that Corporation.

1.8 “Change in Control”: A change in the ownership of the Plan Sponsor as
defined in Treasury Regulation Section 1.409A-3(i)(5) or its successor or as
otherwise defined as a special provision in the Option 3(b)(2)(C) of the
Adoption Agreement.

1.9 “Code”: The Internal Revenue Code of 1986, as the same may be amended from
time to time, or the corresponding section of any subsequent Internal Revenue
Code, and, to the extent not inconsistent therewith, regulations issued
thereunder.

1.10 “Compensation”: A Participant’s (i) retainers as more specifically
designated by the Corporation in Option 4(a) of the Adoption Agreement (referred
to as “Retainer”) and (ii) fees as more specifically designated by the
Corporation in Option 4(a) of the Adoption Agreement (collectively referred to
as “Fees”).

1.11 “Corporation”: The Plan Sponsor and those Corporations, named in Option
1(f) of the Adoption Agreement adopting the Plan, collectively, unless the
context indicates otherwise.

1.12 “Deferral Account” or “Deferral Accounts”: The unfunded, bookkeeping
account(s) maintained on the books of the Corporation for a Participant which
reflects his interest in amounts attributable to Deferral Contributions under
the Plan made by or on behalf of the Participant and the earnings attributable
thereto consisting of the following:

1.12(a) “Director Deferral Account”: The account or accounts of a Participant
under the Plan attributable to his Director Deferral Contributions to the Plan
and the earnings attributable thereto. A separate subdivision of each account
shall be maintained for each Plan Year.

1.12(b) “Predecessor Plan Account”: The account or accounts of a Participant
attributable to any elective or non-elective deferral of remuneration by or on
behalf of the Participant under any “top-hat” deferred compensation plan
previously maintained by the Corporation that is merged into or transferred to
the Plan.

1.12(c) Each Deferral Account shall be divided into subdivisions reflecting
deferral amounts and the earnings attributable thereto for each separate Plan
Year.

1.12(d) For purposes of this restatement of the Plan, unless elected by the Plan
Sponsor in Option 3(b)(2)(C) of the Adoption Agreement, Deferral Accounts do not
include accounts under the Plan attributable to amounts deferred and vested
before January 1, 2005. Such accounts are considered grandfathered and are
subject to the rules of Plan as in effective December 31, 2004.

 

- 2 -



--------------------------------------------------------------------------------

1.13 “Deferral Benefit”: The sum of the vested balances of Participant’s
Deferral Accounts under the Plan as of the most recent Valuation Date (or as
otherwise provided herein).

1.14 “Deferred Compensation Election”: The election made by the Participant
pursuant to paragraph 2.3 of the Plan.

1.15 “Deferral Contributions”: That portion of a Participant’s Compensation
which is deferred under the Plan.

1.16 “Director”: An individual who is a member of the Board of the Corporation.

1.17 “Effective Date”:

1.17(a) The “Effective Date of the Plan”: With respect to each Corporation shall
be that date or dates specified in Option 3(a) (or in Option 1(f), in the case
of an adopting Corporation) of the Adoption Agreement.

1.17(b) The “Effective Date of the Restatement of the Plan”: With respect to
each Corporation shall be that date or dates specified in Option 3(b) of the
Adoption Agreement.

1.18 “Eligible Director”: Any Director included within the definition of
Eligible Director as specified in Option 4(b) of the Adoption Agreement.

1.19 “Fund”:

1.19(a) If a trust fund is established and maintained for the Plan, that trust
fund, which shall consist of the Fund divisions described in paragraph 8.3.
Notwithstanding the foregoing, any reference to the Fund is intended only for
purposes of providing a measurement of benefits and account balances under the
Plan and is not intended to segregate assets or identify assets that may or must
be used to satisfy benefit liabilities under the Plan.

1.19(b) If a trust fund is not established and maintained for the Plan pursuant
to a Trust Agreement, that separate bookkeeping account maintained by the Plan
Sponsor to make deemed investments of contributions to the Plan, which shall
consist of the Fund divisions described in paragraph 8.3.

1.20 “Participant”: An Eligible Director or other person qualified to
participate in the Plan for so long as he is considered a Participant as
provided in ARTICLE II hereof.

1.21 “Plan”: This Agreement, including the Appendices hereto, as contained
herein or duly amended all as adopted by the Corporation through the Adoption
Agreement.

1.22 “Plan Sponsor”: The Corporation named in Option 1(a) of the Adoption
Agreement.

1.23 “Plan Year”: The twelve consecutive month period commencing upon the first
day of January of each year provided, however in the event that this is a
Restated Plan which was maintained previously on the basis of a different Plan
Year, the prior Plan Year and short Plan Year needed to effect the Plan Year
change shall be as set forth in Option 4(c) of the Adoption Agreement.

1.24 “Rabbi Trust”: A trust fund described in paragraph 8.2 and established or
maintained for the Plan.

 

- 3 -



--------------------------------------------------------------------------------

1.25 “Restated Plan”: The Plan, if it is indicated in Option 3(b) of the
Adoption Agreement that the Plan is adopted as an amendment or restatement of a
deferred compensation plan for directors previously maintained by the
Corporation.

1.26 “Separation from Service”: The death or resignation or removal as a
Director. With respect to a Director who provides services for the Corporation
both as an employee and a Director, to the extent permitted in Section 409A of
the Code, services as an employee shall not be taken into account in determining
whether a Participant has experienced a Separation from Service under this Plan.

1.27 “Trustee”: The person(s) serving from time to time as trustee of the Fund
pursuant to any Rabbi Trust.

1.28 “Valuation Date”: Each business day (based on the days the underlying
investment funds are valued and transactions are effectuated in the applicable
financial markets) of the Plan Year (which Valuation Date is sometimes referred
to as a “daily” Valuation Date), or such other dates as the Administrator may
designate from time to time.

1.29 “VBA Plan”: The Virginia Bankers Association Master Defined Contribution
Plan and Trust.

ARTICLE II

Eligibility and Participation

2.1 Eligibility. Each Eligible Director shall be eligible to participate in the
Plan effective as provided for in Option 4(d) of the Adoption Agreement.

2.2 Notice and Election Regarding Active Participation.

2.2(a) The Administrator shall give notice of eligibility to each Eligible
Director who is anticipated to be eligible to make Deferral Contributions to the
Plan within a reasonable period of time prior to the effective date of
eligibility for coverage as described in paragraph 2.1.

2.2(b) With respect to the Plan Year in which the Effective Date or the
effective date of coverage as described in Option 4(d) of the Adoption Agreement
occurs (“first year of eligibility”), in order to make Deferral Contributions
with respect to such Plan Year, an Eligible Director who is a newly Eligible
Director must file a Deferred Compensation Election with the Administrator
within 30 days of such Effective Date or effective date of coverage. The
Deferred Compensation Election shall be effective to defer Compensation for
services performed for periods after the period in which it is filed. For this
purpose:

(i) Compensation based on a performance period (such as a Retainer) is deemed
earned ratably throughout the period for which earned.

(ii) An Eligible Director’s first year of eligibility is the year in which he
first becomes eligible to participate in any account balance type deferred
compensation plan within the meanings of Section 409A of the Code maintained by
the Corporation or any Affiliate.

(iii) If all amounts owed the Eligible Director from all account balance plans
maintained by the Plan Sponsor and its Affiliates subject to Section 409A of the
Code have been paid to the Eligible Director and if the Eligible Director has
become ineligible to accrue further benefits, then if he thereafter becomes an
Eligible Director, the year in which he again becomes an Eligible Director may
be treated as his first year of eligibility.

 

- 4 -



--------------------------------------------------------------------------------

(iv) If a Participant is not an Eligible Director for at least twenty-four
(24) consecutive months, then if he thereafter becomes an Eligible Director, the
year in which he again becomes an Eligible Director may be treated as his first
year of eligibility.

2.2(c) With respect to Plan Years beginning on or after the first year of
eligibility as described in subparagraph 2.2(b), in order to make Deferral
Contributions with respect to a Plan Year, an Eligible Director must file a
Deferred Compensation Election with the Administrator prior the annual filing
deadline established by the Administrator, which deadline must be in the
calendar year immediately preceding the year to which the Compensation relates.
The Deferred Compensation Election shall be effective as of the first day of the
Plan Year in which the services that give rise to the Salary to be deferred are
rendered.

2.3 Deferred Compensation Election.

2.3(a) Subject to the restrictions and conditions hereinafter provided, an
Eligible Director shall be entitled to elect to defer, as an Deferral
Contribution with respect to a Plan Year, an amount of his Compensation which is
specified by and in accordance with his direction in his Deferred Compensation
Election for such Plan Year. Any such election must be filed with the
Administrator at the time required under paragraph 2.2.

2.3(b) Deferred Compensation Elections shall be subject to the following rules:

(i) A separate Deferred Compensation Election must be filed for each Plan Year;

(ii) Each Deferred Compensation Election must specify the following:

(A) The amount or percentage of the Deferral Contribution for the applicable
period;

(B) The Compensation from which the Deferral Contribution shall be withheld, if
appropriate;

(C) If Option 5(a)(2) of the Adoption Agreement is selected, the Benefit
Commencement Date, which date (I) may be one of the dates permitted in Option
5(a)(2) of the Adoption Agreement, and (II) shall be irrevocable;

(D) If Option 5(b)(2) of the Adoption Agreement is selected, the form of payment
and if periodic installments are elected, the duration and frequency of the
installments which (I) shall be the same for all Deferral Contributions made and
Deferral Benefits payable with respect to a Plan Year, and (II) shall be
irrevocable;

(E) If permitted in Option 5(a)(2)(v), whether the Benefit Commencement Date to
be applicable to the Deferral Account related to the Plan Year shall be upon a
Change in Control, if a Change in Control occurs prior to the Benefit
Commencement Date otherwise elected;

(F) The Plan Year to which it relates; and

(G) Such other information as the Administrator may require.

(iii) A Participant shall have no unilateral right to change or terminate his
Deferred Contribution Election for a year once the election filing deadline has
passed.

 

- 5 -



--------------------------------------------------------------------------------

2.3(c) Each Deferral Contribution is intended to be an elective compensation
reduction amount which shall be deducted from a Participant’s Compensation
otherwise payable to him for a Plan Year by way of Retainers or Fees. Unless
otherwise approved by the Administrator, Deferral Contributions shall be
withheld on a pro rata basis throughout the Plan Year (or remainder of the Plan
Year, in the case of a Director who first becomes a Participant during the Plan
Year as of a date other than the first day of the Plan Year, in the case of the
Plan Year which contains the Effective Date of the Plan which is a date other
than the first day of a Plan Year) to which the Deferral Contributions relate.

2.4 Automatic Cancellation of Deferred Compensation Election upon Receipt of
Hardship Withdrawal. A Participant’s Deferred Compensation Election in effect at
the time of a severe hardship withdrawal from the Plan shall be cancelled
(rather than postponed or delayed) prospectively so that no further deferrals
from his Fees or Retainers shall be made during the remainder of the Plan Year
in which the withdrawal occurred.

2.5 Cancellation of Election upon Occurrence of Disability.

2.5(a) If elected in Option 4(e) of the Adoption Agreement, a Participant’s
Deferred Compensation Election in effect at the time of the commencement of a
Disability as defined in this paragraph shall be cancelled (rather than
postponed or delayed) prospectively so that no further deferrals from his Fees
or Retainers shall be made during the remainder of the Plan Year provided such
cancellation occurs by the later of the end of the Participant’s taxable year or
the fifteenth (15th) day of the third (3rd) month following the date the
Participant incurs the Disability.

2.5(b) For purposes hereof, Disability shall mean any medically determinable
physical or mental impairment which results in the Participant’s inability to
perform the duties of his position or any substantially similar position and can
be expected to result in death or to last for a continuous period of not less
than six (6) months. The determination of disability shall be made by the
Administrator, on the advice of one or more physicians appointed and approved by
the Corporation, and the Administrator shall have the right to require further
medical examinations from time to time to determine whether there has been any
change in the Participant’s physical condition.

2.6 Length of Participation. Each Eligible Director shall automatically become a
Participant in the Plan upon his timely filing a Deferred Compensation Election
or other election to participate and remain a Participant as long as he is
entitled to future benefits under the terms of the Plan.

2.7 Termination of Active Participation. Subject to compliance with Section 409A
of the Code and paragraphs 2.4 or 2.5, a Participant who is an active
Participant for an applicable contribution election period (that is, the
calendar year generally or the period for which Retainers are determined, as
applicable) shall cease to be an active Participant for the applicable year or
period, as the case may be, if and when he ceases to be an Eligible Director
during the applicable year or period, in which case he may not again become an
active Participant until a subsequent calendar year. A leave of absence (whether
paid or unpaid) which does not result in a Separation from Service shall not be
considered cessation of status as an Eligible Director for this purpose.

ARTICLE III

Determination of Deferral Benefits

3.1 Deferral Benefit. For purposes hereof, a Participant’s Deferral Benefit
shall be the sum of the vested balances in his Director Deferral Account and his
Predecessor Plan Account at the time in question.

3.2 Deferral Account.

3.2(a) The Corporation shall establish and maintain on its books Deferral
Accounts (and appropriate subdivisions thereof) for each Participant to reflect
the Participant’s benefits under the Plan.

 

- 6 -



--------------------------------------------------------------------------------

3.2(b) The balance in the Director Deferral Account of a Participant shall
consist of his Deferral Contributions made to the Plan pursuant to paragraph
3.3, subtractions pursuant to paragraph 3.4, and deemed earnings or losses
thereon determined pursuant to paragraph 3.5.

3.2(c) The balance in the Predecessor Plan Account of a Participant shall
consist of balances transferred to the Plan on the Participant’s behalf,
subtractions pursuant to paragraph 3.4, and deemed earnings or losses thereon
determined pursuant to paragraph 3.5.

3.2(d) Unless otherwise elected in Option 3(b)(2)(C) of the Adoption Agreement,
the Corporation shall segregate the Deferral Accounts of its Participants
attributable to contributions that are vested as of December 31, 2004 from the
Deferral Accounts of its Participants attributable contributions that are not
vested as of December 31, 2004 and contributions made on and after January 1,
2005. The terms of the Plan in effect on and after January 1, 2005 shall only
apply to contributions not vested as of December 31, 2004 and to contributions
made on and after January 1, 2005.

3.3 Contributions by Participants.

3.3(a) An active Participant shall elect to make Deferral Contributions from his
Compensation equal to that portion of his Compensation as is permitted to be
contributed and as is specified by him in his Deferred Compensation Election.

3.3(b) Each Deferral Contribution is intended to be an elective compensation
reduction contribution which shall be withheld from a Participant’s Compensation
otherwise payable to him for the applicable contribution election period.

3.3(c) Deferral Contributions made by a Participant shall be credited to his
Director Deferral Account as of the date an amount equal to each Deferral
Contribution is credited on the accounting records of the Plan as directed by
the Administrator, which date shall be no later than the end of the calendar
month following the month the Compensation from which such contribution is
deducted would otherwise have been paid to him and may be as soon as the date as
of which the amount is otherwise payable to the Participant.

3.4 Subtractions from Deferral Account. All distributions (including any
withheld income or other taxes) and withdrawals shall be subtracted from a
Participant’s Deferral Account and the applicable subdivision thereof when made.
All Plan and Fund administrative expenses charged to a Participant’s Deferral
Account shall be subtracted as directed by the Administrator.

3.5 Crediting of Deemed Earnings to Deferral Account.

3.5(a) As of each Valuation Date, there shall be credited to each Participant’s
Deferral Account an amount representing deemed earnings or loss on the
“valuation balance” of each such account in accordance with procedures adopted
for the Plan by the Administrator from time to time.

3.5(b) Such deemed earnings or loss shall be determined as follows:

(i) For periods during which a Fund is maintained and Plan benefits may be paid
therefrom because the Plan Sponsor or any other Corporation is not insolvent,
such earnings or loss shall be based on the net investment rate of return or
loss of the Fund division(s) in which the Participant’s Deferral Benefit under
the Plan is considered invested for the period, determined separately for each
Fund division and the portion of the Participant’s Deferred Benefit considered
invested in each such Fund division, based on the Participant’s applicable or
deemed investment directions pursuant to paragraph 9.4. The net investment rate
of return or loss means earnings or loss (including valuation changes and
charges for expenses) for the period of the Fund compared to the aggregate
valuation balances sharing in those earnings or loss.

 

- 7 -



--------------------------------------------------------------------------------

(ii) For periods during which the Fund is not maintained or Plan benefits may
not be paid therefrom because the Plan Sponsor or any other Corporation is
insolvent, such earnings or loss shall be based on an annual rate determined for
each Plan Year and equal to the 1 year U.S. Treasury Rate as of the December 31
immediately preceding the Plan Year.

3.5(c) Notwithstanding the other provisions of this ARTICLE III, whenever the
Plan accounting is based on daily Valuation Dates, the valuation adjustments to
Participants’ accounts shall be effected on such basis and subject to such rules
and procedures as the Administrator may determine to reflect daily accounting.

3.6 Expenses Charged to Accounts. Notwithstanding any other provision of the
Plan to the contrary, expenses incurred in the administration of the Plan and
the Rabbi Trust may be charged to Deferral Accounts on either a pro rata basis
or a per capita basis, and/or may be charged to the Deferral Account of the
affected Participant(s) and Beneficiary(ies) (which term is intended to include
any alternate payee(s)) on a usage basis (rather than to all Deferral Accounts),
as directed by the Administrator. Without limiting the foregoing, some or all of
the reasonable expenses attendant to the determinations needed with respect to
and making of withdrawals, the calculation of benefits payable under different
Plan distribution options and the distribution of Plan benefits may be charged
directly to the Deferral Account of the affected Participant and Beneficiary,
and different rules (i.e., pro rata, per capita, or direct charge to Deferral
Accounts) may apply to different groupings of Participants and Beneficiaries.

3.7 Equitable Adjustment in Case of Error or Omission. Where an error or
omission is discovered in the Deferral Account of a Participant, the
Administrator shall be authorized to make such equitable adjustment as the
Administrator deems appropriate.

3.8 Statement of Benefits. Within a reasonable time after the end of each
calendar quarter and at the date a Participant’s Deferral Benefit or Death
Benefit becomes payable under the Plan, the Administrator shall provide to each
Participant (or, if deceased, to his Beneficiary) a statement of the benefit
under the Plan.

ARTICLE IV

Vesting

4.1 Vesting. A Participant’s rights to the balance in his Deferral Accounts and
Deferral Benefit shall be fully vested and nonforfeitable at all times, and his
Separation from Service shall not diminish the amount payable to the Participant
or his Beneficiary.

ARTICLE V

Beneficiary Designation and Death Benefit

5.1 Death after Benefit Commencement. Upon the death of a Participant after his
benefit becomes payable in periodic installments, the amounts of any periodic
installments remaining unpaid shall be paid to his Beneficiary over the
remaining term certain for such installments.

5.2 Death before Benefit Commencement. If a Participant dies before his vested
Deferral Benefit has begun to be paid to him, his vested Deferral Benefit under
the Plan shall be paid to his Beneficiary at the time and in the manner
described in ARTICLE VI.

 

- 8 -



--------------------------------------------------------------------------------

5.3 Beneficiary Designation.

5.3(a) Each Participant shall be entitled to designate a Beneficiary hereunder
by filing a designation in writing with the Administrator on the form provided
for such purpose. Any Beneficiary designation made hereunder shall be effective
only if signed and dated by the Participant and delivered to the Administrator
prior to the time of the Participant’s death. Any Beneficiary designation
hereunder shall remain effective until changed or revoked hereunder.

5.3(b) Any Beneficiary designation may include multiple, contingent or
successive Beneficiaries and may specify the proportionate distribution to each
Beneficiary.

5.3(c) A Beneficiary designation may be changed by the Participant at any time,
or from time to time, by filing a new designation in writing with the
Administrator.

5.3(d) If a Participant dies without having designated a Beneficiary, or if the
Beneficiary so designated has predeceased the Participant or cannot be located
by the Administrator, then the Participant’s spouse or, if none, the executor or
the administrator of his estate shall be deemed to be his Beneficiary.

5.3(e) If a Beneficiary of the Participant shall survive the Participant but
shall die before the Participant’s entire benefit under the Plan has been
distributed, then, absent any other provision by the Participant, the unpaid
balance thereof shall be distributed to the such other beneficiary named by the
deceased Beneficiary to receive his interest or, if none, to the estate of the
deceased Beneficiary. If multiple beneficiaries are designated, absent any other
provision by the Participant, those named or the survivor of them shall share
equally in any amounts payable hereunder.

ARTICLE VI

Time and Form of Payment



6.1 Time of Payment of Deferral Benefit.

6.1(a) A Participant’s Deferral Benefit, if any, shall become payable to the
Participant, if then alive, on his Benefit Commencement Date.

6.1(b) In the event of the Participant’s death before his Benefit Commencement
Date, the Participant’s Deferral Benefit shall become payable to the Beneficiary
on the first day of the calendar quarter following the date of the Participant’s
death.

6.1(c) If Option 5(a)(1) of the Adoption Agreement is selected, the Benefit
Commencement date shall be the first day of the calendar quarter next following
the date selected in Option 5(a)(1) of the Adoption Agreement.

6.1(d) If Option 5(a)(2) of the Adoption Agreement is selected, the Participant
may select the Benefit Commencement Date within the guidelines set forth in
Option 5(a)(2) of the Adoption Agreement. The Benefit Commencement Date for any
subdivision of the Corporation Deferral Account related to a Plan Year shall be
the same as that provided for or elected under the Plan for the subdivision of a
Participant’s Deferral Account related to the same Plan Year.

6.2 Form of Payment of Deferral Benefit.

6.2(a) If Option 5(b)(1) of the Adoption Agreement is selected, a Participant
shall be paid the Deferral Benefit, if any, to which he is entitled, commencing
at the applicable time provided in paragraph 6.1, in the form selected by the
Corporation in Option 5(b)(1) of the Adoption Agreement and, if applicable, over
a period selected by the Corporation in Option 5(b)(1) of the Adoption
Agreement.

 

- 9 -



--------------------------------------------------------------------------------

6.2(b) If Option 5(b)(2) of the Adoption Agreement is selected, a Participant
shall be paid the Deferral Benefit, if any, to which he is entitled, commencing
at the applicable time provided in paragraph 6.1, in the form selected by the
Participant within the guidelines set forth in Option 5(b)(2) of the Adoption
Agreement.

6.2(c) If Option 5(c)(1) of the Adoption Agreement is selected, in the event of
the Participant’s death before his Benefit Commencement Date, the Beneficiary
shall be paid the Deferral Benefit, if any, to which he is entitled, commencing
at the applicable time provided in paragraph 6.1, in the form selected by the
Corporation in Option 5(c)(1) of the Adoption Agreement and, if applicable, over
a period selected by the Corporation in Option 5(c)(1) of the Adoption
Agreement.

6.2(d) If Option 5(c)(2) of the Adoption Agreement is selected, in the event of
the Participant’s death before his Benefit Commencement Date, the Beneficiary
shall be paid the Deferral Benefit, if any, to which he is entitled, commencing
at the applicable time provided in paragraph 6.1, in the form selected by the
Participant within the guidelines set forth in Option 5(c)(2) of the Adoption
Agreement.

6.3 Permissible Changes to Benefit Commencement Date and/or Form of Payment. Any
election of a Benefit Commencement Date applicable to a subdivision of a
Deferral Account or a form of payment applicable to a subdivision of a Deferral
Account may be changed only if the election to change: (a) is not effective
until at least twelve (12) months after the date filed, (b) delays the Benefit
Commencement Date for at least 5 years, and (c) is filed at least twelve
(12) months before benefits would otherwise commence. For purposes of changes to
the time or form of payment, in the event a Participant elects to receive
payment of his benefit in periodic installments, the installment payment as a
whole will be treated as a single payment.

6.4 Transition Election Changes. If permitted by the Plan Sponsor in Option 8 of
the Adoption Agreement, prior to December 31, 2007, a Participant who made a
Deferral Election for the Plan Year 2005, 2006 and/or 2007 may elect a new
Benefit Commencement Date and/or a different form of payment applicable to a
subdivision of his Deferral Account related to any or all of such Plan Years in
accordance with the following provisions:

6.4(a) No such change may accelerate payments into the 2007 Plan Year that were
not otherwise scheduled to be made during such year.

6.4(b) No such change may delay payment into a later Plan Year that were
otherwise scheduled to be paid during the 2007 Plan Year.

6.4(c) A separate change election may be made for the subdivision of his
Deferral Account related to each of the Plan Years or one change election shall
be applicable to the subdivisions of his Deferral Account related to all three
Plan Years, as selected by the Plan Sponsor in Option 8(a)(2).

6.4(d) The Benefit Commencement Date and the form of payment that may be elected
shall be one that is permitted under the provisions of this restatement of the
Plan.

6.4(e) If a Participant does not file an election to change the Benefit
Commencement Date and/or the form of payment, then the provisions of the
original deferral election shall govern the time and form of payment.

6.5 Lump Sum Payments and Periodic Installments.

6.5(a) If a lump sum payment is permitted under the Plan, the amount of a lump
sum payment to or with respect to a Participant shall be determined by reference
to the Deferral Benefit as of the last Valuation Date (or other time of
valuation hereunder) immediately preceding the date of payment.

 

- 10 -



--------------------------------------------------------------------------------

6.5(b) If periodic installment payments are permitted under the Plan, the amount
of each periodic installment payment shall be the lesser of:

(i) The quotient obtained by dividing (A) the amount of such Participant’s
vested Deferral Account held in the applicable subdivision, determined as though
a lump sum payment were being made as of the last Valuation Date of the calendar
quarter preceding the date of payment of such installment, by (B) the number of
installment payments then remaining to be made; or

(ii) The amount of such vested Deferral Benefit at such time.

6.5(c) In the event that a Participant who has begun to receive periodic
installment payments again becomes an Director of the Corporation, his periodic
installments shall continue regardless of his return to service with the
Corporation.

6.6 Permissible Cash-Out by Lump Sum Payment. Notwithstanding the time and form
of benefit payment provisions of paragraphs 6.1 and 6.2, a Participant’s vested
Deferral Benefit may be cashed-out in a lump sum payment in an amount equal to
the vested balance in the Participant’s Deferral Accounts if (i) the payment
will constitute a payout of the Participant’s entire interest in this Plan and
all similar arrangements that would constitute a nonqualified deferred
compensation plan under Treasury Regulation 1.409A-1(c); (ii) the payment is
made on or before the later of December 31 of the calendar year in which the
Participant’s Separation from Service occurs, or the fifteenth (15th) day of the
third (3rd) month following the Participant’s Separation from Service; and
(iii) the payment of the entire vested Deferral Benefit is not over the limit
set forth in Code Section 402(g) applicable to the Plan Year in which the
cash-out occurs.

6.7 Benefit Determination and Payment Procedure.

6.7(a) The Administrator shall make all determinations concerning eligibility
for benefits under the Plan, the time or terms of payment, and the form or
manner of payment to the Participant or the Participant’s Beneficiary, in the
event of the death of the Participant. The Administrator shall promptly notify
the Corporation and, where payments are to be made from a Rabbi Trust, the
trustee thereof of each such determination that benefit payments are due and
provide to the Corporation and, where applicable, such trustee all other
information necessary to allow the Corporation or such trustee, as the case may
be, to carry out said determination, whereupon the Corporation or such trustee,
as the case may be, shall pay such benefits in accordance with the
Administrator’s determination.

6.7(b) Benefit payments shall normally be made from the Fund to such payee(s),
in such amounts, at such times and in such manner as the Administrator shall
from time to time direct; provided, however, that the Corporation may advance
any payment due subject to a right of reimbursement from the Fund. The payor may
reserve such reasonable amount as it shall deem necessary, based upon
information provided by the Administrator upon which the payor may rely, to pay
any income or other taxes attributable to the payment or required to be withheld
from the payment. If any payment is returned unclaimed, the payor shall notify
the Administrator and shall dispose of the payment as the Administrator shall
direct.

6.7(c) Notwithstanding the foregoing provisions of this paragraph:

(i) Payment may be delayed for a reasonable period in the event the payment is
not administratively practical due to events beyond the recipient’s control such
as where the recipient is not competent to receive the benefit payment, there is
a dispute as to amount due or the proper recipient of such benefit payment,
additional time is needed to calculate the payment, or the payment would
jeopardize the solvency of the Corporation.

(ii) Payment shall be delayed in the following circumstances:

 

- 11 -



--------------------------------------------------------------------------------

(A) Where the Administrator reasonably anticipates that a delay in payment is
necessary to comply with Federal securities laws or other applicable laws; or

(B) Where the Administrator reasonably determines that a delay is permissible
for other events or conditions under applicable published guidance of the
Internal Revenue Service for Section 409A of the Code;

provided that any payment delayed by operation of this clause (ii) will be made
at the earliest date at which the Administrator reasonably anticipates that the
payment will not be limited or will cease to be so delayed.

6.7(d) Notwithstanding any other provision of the Plan, the Administrator shall
delay any benefit payment (including any withdrawal pursuant to ARTICLE VIII) if
in the Administrator’s judgment the payment would not be deductible under
Section 162(m) of the Code and the delay will permit the deductibility of the
payment, in which case the delayed payment shall be made as soon as it is
possible to do so within the deduction limits of Section 162(m) of the Code but
in no event later then the end of the Plan Sponsor’s fiscal year in which the
Corporation or the Administrator reasonably anticipates, or should reasonable
anticipate, that the payment would be deductible or, any earlier time required
under Section 409A of the Code.

6.7(e) The Corporation or Trustee may deduct from payments under the Plan any
federal, state or local withholding or other taxes or charges that it is
required to deduct under applicable law.

6.8 Payments to Minors and Incompetents. If a Participant or Beneficiary
entitled to receive any benefits hereunder is a minor or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits, or is
deemed so by the Administrator, benefits will be paid to such person as the
Administrator may designate for the benefit of such Participant or Beneficiary.
Such payments shall be considered a payment to such Participant or Beneficiary
and shall, to the extent made, be deemed a complete discharge of any liability
for such payments under the Plan.

6.9 Distribution of Benefit When Distributee Cannot Be Located. The
Administrator shall make all reasonable attempts to determine the whereabouts of
a Participant entitled to benefits under the Plan, including the mailing by
certified mail of a notice to the last known address shown on the Corporation’s
or the Administrator’s records. If the Administrator is unable to locate such a
Participant entitled to benefits hereunder, the Corporation will issue a payment
in the appropriate amount and in the name of the Participant, and the
Corporation will retain such benefit payment on behalf of the Participant,
subject to any applicable statute of escheats.

6.10 Claims Procedure.

6.10(a) A Participant or Beneficiary (the “claimant”) shall have the right to
request any benefit under the Plan by filing a written claim for any such
benefit with the Administrator on a form provided or approved by the
Administrator for such purpose. The Administrator (or a claims fiduciary
appointed by the Administrator) shall give such claim due consideration and
shall either approve or deny it in whole or in part. The following procedure
shall apply:

(i) The Administrator (or a claims fiduciary appointed by the Administrator) may
schedule and hold a hearing.

(ii) If the claim is not a Disability Benefit Claim, within ninety (90) days
following receipt of such claim by the Administrator, notice of any approval or
denial thereof, in whole or in part, shall be delivered to the claimant or his
duly authorized representative or such notice of denial shall be sent by mail
(postage prepaid) to the claimant or his duly authorized representative at the
address shown on the claim form or such individual’s last known address. The
aforesaid ninety (90) day response period may be extended to one hundred eighty
(180) days after receipt of the claimant’s claim if special circumstances exist
and if written notice of the extension to one hundred eighty (180) days
indicating the special circumstances involved and the date by which a decision
is expected to be made is furnished to the claimant or his duly authorized
representative within ninety (90) days after receipt of the claimant’s claim.

 

- 12 -



--------------------------------------------------------------------------------

(iii) If the claim is a Disability Benefit Claim, within forty-five (45) days
following receipt of such claim by the Administrator, notice of any approval or
denial thereof, in whole or in part, shall be delivered to the claimant or his
duly authorized representative or such notice of denial shall be sent by mail to
the claimant or his duly authorized representative at the address shown on the
claim form or such individual’s last known address. The aforesaid forty-five
(45) day response period may be extended to seventy-five (75) days after receipt
of the claimant’s claim if it is determined that such an extension is necessary
due to matters beyond the control of the Plan and if written notice of the
extension to seventy-five (75) days indicating the circumstances involved and
the date by which a decision is expected to be made is furnished to the claimant
or his duly authorized representative within forty-five (45) days after receipt
of the claimant’s claim. Thereafter, the aforesaid seventy-five (75) day
response period may be extended to one hundred five (105) days after receipt of
the claimant’s claim if it is determined that such an extension is necessary due
to matters beyond the control of the Plan and if written notice of the extension
to one hundred five (105) days indicating the circumstances involved and the
date by which a decision is expected to be made is furnished to the claimant or
his duly authorized representative within seventy-five (75) days after receipt
of the claimant’s claim. In the event of any such extension, the notice of
extension shall specifically explain, to the extent applicable, the standards on
which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and the claimant shall be afforded at least forty-five (45) days within
which to provide any specified information which is to be provided by the
claimant.

(iv) Any notice of denial shall be written in a manner calculated to be
understood by the claimant and shall:

(A) Set forth a specific reason or reasons for the denial,

(B) Make reference to the specific provisions of the Plan document or other
relevant documents, records or information on which the denial is based,

(C) Describe any additional material or information necessary for the claimant
to perfect the claim and explain why such material or information is necessary,

(D) Explain the Plan’s claim review procedures, including the time limits
applicable to such procedures (which are generally contained in subparagraph
6.10(b)), and provide a statement of the claimant’s right to bring a civil
action in state or federal court under Section 502(a) of the Act following an
adverse determination on review of the claim denial,

(E) In the case of a Disability Benefit Claim, if an internal rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination, either provide the specific rule, guideline, protocol or other
similar criterion, or provide a statement that such a rule, guideline, protocol
or other similar criterion was relied upon in making the adverse determination
and that a copy of such rule, guideline, protocol or other criterion will be
provided free of charge to the claimant or his duly authorized representative
upon request in writing, and

(F) In the case of a Disability Benefit Claim, if the adverse benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either provide an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or provide a statement that such explanation
will be provided free of charge upon request in writing.

 

- 13 -



--------------------------------------------------------------------------------

6.10(b) A Participant or Beneficiary whose claim filed pursuant to subparagraph
6.10(a) has been denied, in whole or in part, may, within sixty (60) days (or
one hundred eighty (180) days in the case of a Disability Benefit Claim)
following receipt of notice of such denial, make written application to the
Administrator for a review of such claim, which application shall be filed with
the Administrator. For purposes of such review, the following procedure shall
apply:

(i) The Administrator (or a claims fiduciary appointed by the Administrator) may
schedule and hold a hearing.

(ii) The claimant or his duly authorized representative shall be provided the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits.

(iii) The claimant or his duly authorized representative shall be provided, upon
request in writing and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to such claim and may submit
to the Administrator written comments, documents, records, and other information
relating to such claim.

(iv) The Administrator (or a claims fiduciary appointed by the Administrator)
shall make a full and fair review of any denial of a claim for benefits, which
shall include:

(A) Taking into account all comments, documents, records, and other information
submitted by the claimant or his duly authorized representative relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination, and

(B) In the case of a Disability Benefit Claim:

(I) Providing for a review that does not afford deference to the initial claim
denial and that is conducted by an appropriate named fiduciary of the Plan who
is neither the individual who made the claim denial that is the subject of the
review, nor the subordinate of such individual,

(II) In making its decision on a review of any claim denial that is based in
whole or in part on a medical judgment, including determinations with regard to
whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, consulting with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment,

(III) Providing to the claimant or his authorized representative, either upon
request in writing and free of charge or automatically, the identification of
medical or vocational experts whose advice was obtained on behalf of the Plan in
connection with the claim denial that is the subject of the review, without
regard to whether the advice was relied upon in making the benefit
determination, and

(IV) Ensuring that the health care professional engaged for purposes of a
consultation under clause (iv)(B)(II) of this subparagraph shall be an
individual who is neither an individual who was consulted in connection with the
claim denial that is the subject of the review, nor the subordinate of any such
individual.

(v) If the claim is not a Disability Benefit Claim, the decision on review shall
be issued promptly, but no later than sixty (60) days after receipt by the
Administrator of the claimant’s request for review, or one hundred twenty
(120) days after such

 

- 14 -



--------------------------------------------------------------------------------

receipt if a hearing is to be held or if other special circumstances exist and
if written notice of the extension to one hundred twenty (120) days indicating
the special circumstances involved and the date by which a decision is expected
to be made on review is furnished to the claimant or his duly authorized
representative within sixty (60) days after the receipt of the claimant’s
request for a review.

(vi) If the claim is a Disability Benefit Claim, the decision on review shall be
issued promptly, but no later than forty-five (45) days after receipt by the
Administrator of the claimant’s request for review, or ninety (90) days after
such receipt if a hearing is to be held or if other special circumstances exist
and if written notice of the extension to ninety (90) days indicating the
special circumstances involved and the date by which a decision is expected to
be made on review is furnished to the claimant or his duly authorized
representative within forty-five (45) days after the receipt of the claimant’s
request for a review.

(vii) The decision on review shall be in writing, shall be delivered or mailed
by the Administrator to the claimant or his duly authorized representative in
the manner prescribed in subparagraph 6.10(a) for notices of approval or denial
of claims, shall be written in a manner calculated to be understood by the
claimant and shall in the case of an adverse determination:

(A) Include the specific reason or reasons for the adverse determination,

(B) Make reference to the specific provisions of the Plan on which the adverse
determination is based,

(C) Include a statement that the claimant is entitled to receive, upon request
in writing and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits,

(D) Include a statement of the claimant’s right to bring a civil action in state
or federal court under Section 502(a) of the Act following the adverse
determination on review,

(E) In the case of a Disability Benefit Claim, if an internal rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination, either provide the specific rule, guideline, protocol or other
similar criterion, or provide a statement that such a rule, guideline, protocol
or other similar criterion was relied upon in making the adverse determination
and that a copy of such rule, guideline, protocol or other criterion will be
provided free of charge to the claimant or his duly authorized representative
upon request in writing,

(F) In the case of a Disability Benefit Claim, if the adverse benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either provide an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or provide a statement that such explanation
will be provided free of charge upon request in writing, and

(G) In the case of a Disability Benefit Claim, provide the following statement
(if applicable and appropriate): “You and your plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

The Administrator’s decision made in good faith shall be final.

 

- 15 -



--------------------------------------------------------------------------------

6.10(c) The period of time within which a benefit determination initially or on
review is required to be made shall begin at the time the claim or request for
review is filed in accordance with the procedures of the Plan, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing. In the event that a period of time is extended as
permitted pursuant to this paragraph due to the failure of a claimant or his
duly authorized representative to submit information necessary to decide a claim
or review, the period for making the benefit determination shall be tolled from
the date on which the notification of the extension is sent to the claimant or
his duly authorized representative until the date on which the claimant or his
duly authorized representative responds to the request for additional
information.

6.10(d) For purposes of the Plan’s claims procedure:

(i) A “Disability Benefit Claim” is a claim for a Plan benefit whose
availability is conditioned on a determination of disability and where the
Plan’s claim’s adjudicator must make a determination of disability in order to
decide the claim. A claim is not a Disability Benefit Claim where the
determination of disability is made by a party (other than the Plan’s claim’s
adjudicator or other fiduciary) outside the Plan for purposes other than making
a benefit determination under the Plan (such as a determination of disability by
the Social Security Administration or under the Employer’s long term disability
plan).

(ii) A document, record, or other information shall be considered “relevant” to
a claimant’s claim if such document, record, or other information (A) was relied
upon in making the benefit determination, (B) was submitted, considered, or
generated in the course of making the benefit determination, without regard to
whether such document, record, or other information was relied upon in making
the benefit determination, (C) demonstrates compliance with the administrative
processes and safeguards required in making the benefit determination, or (D) in
the case of a Disability Benefit Claim, constitutes a statement of policy or
guidance with respect to the Plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination.

6.10(e) The Administrator may establish reasonable procedures for determining
whether a person has been authorized to act on behalf of a claimant.

ARTICLE VII

Withdrawals

7.1 Hardship Withdrawals.

7.1(a) If permitted in Option 6 of the Adoption Agreement, in the event of any
Unforeseeable Emergency and upon written request of the Participant (or, if
subsequent to his death, his Beneficiary), the Administrator in its sole
discretion may direct the payment in one lump sum to the Participant or his
Beneficiary of all or any portion of the Participant’s vested Deferral Benefit
which the Administrator determines is necessary to alleviate the financial need
related to the Unforeseeable Emergency. For purposes hereof:

(i) An “Unforeseeable Emergency” means an unforeseeable emergency as defined in
Section 409A of the Code and generally means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Section 152 of the Code, without regard to
Section 152(b)(1), (b)(2), and (d)(1)(B)) thereof); loss of the Participant’s or
the Participant’s Beneficiary’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or Beneficiary.

 

- 16 -



--------------------------------------------------------------------------------

(ii) The existence of an Unforeseeable Emergency shall be determined by the
Administrator on the basis of the facts and circumstances of each case.

(iii) Distributions because of an Unforeseeable Emergency must be limited to the
amount reasonably necessary to satisfy the need (which may include amounts
necessary to pay any Federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the distribution), taking in to account
the potential that the need is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s, to
the extent the liquidation of such assets would not cause an Unforeseeable
Emergency, or by cessation of deferrals under the Plan (if the Plan provides for
cancellation of a deferral election upon a payment due to an Unforeseeable
Emergency). The determination of amounts reasonably necessary to satisfy the
need is not required to take into account any additional compensation that, due
to the Unforeseeable Emergency, is available under another nonqualified deferred
compensation plan but has not actually been paid, or that is available, due to
the Unforeseeable Emergency, under another plan that would provide for deferred
compensation except due to the application of the effective date provisions of
Section 409A of the Code.

(iv) Examples of what may be considered an Unforeseeable Emergency include the
imminent foreclosure of or eviction from the Participant’s or Participant’s
Beneficiary’s primary residence, the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication, the need to pay for the funeral expenses of the Participant’s
spouse, Beneficiary, or the Participant’s dependent (as defined in Section 152
of the Code, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B))
thereof).

(v) Except as otherwise provided in clause (iii) of this subparagraph, the
purchase of a home and the payment of college tuition are not Unforeseeable
Emergencies.

7.2 No Other Withdrawals Permitted. No withdrawals or other distributions shall
be permitted except as provided in ARTICLE VI or paragraph 7.1.

ARTICLE VIII

Funding

8.1 Funding.

8.1(a) The undertaking to pay benefits hereunder shall be an unfunded obligation
payable solely from the general assets of the Corporation and subject to the
claims of the Corporation’s creditors. The Deferral Accounts shall be maintained
as book reserve accounts solely for accounting purposes.

8.1(b) Except as provided in the Rabbi Trust established as permitted in
paragraph 8.2, nothing contained in the Plan and no action taken pursuant to the
provisions of the Plan shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Corporation and the Participant or
his Beneficiary or any other person. To the extent that any person acquires a
right to receive payments from the Corporation under the Plan, such rights shall
be no greater than the right of any unsecured general creditor of the
Corporation.

8.1(c) Where more than one Corporation participates in the Plan, the funding and
payment provisions hereof shall apply separately to each such Corporation.

8.1(d) The Plan Sponsor may in its discretion make the payment of any or all
benefits under the Plan in lieu of payment by one or more Corporation. Where the
Plan Sponsor makes payments on behalf of other Corporations, the Plan Sponsor
may require contributions by participating Corporations to the Plan Sponsor at
such times (whether before, at or after the time of payment), in such amounts
and or such basis as it may from time to time determine in order to defray the
cost of benefits and administration of the Plan.

 

- 17 -



--------------------------------------------------------------------------------

8.2 Use of Rabbi Trust Permitted. Notwithstanding any provision herein to the
contrary, the Plan Sponsor may in its sole discretion elect to establish and
fund a Rabbi Trust for the purpose of providing benefits under the Plan.

8.3 Fund Divisions.

8.3(a) It is contemplated that the Fund will be considered to be held in
divisions (sometimes referred to as “divisions of the Fund”, “Fund divisions” or
“investments funds” herein) as hereinafter provided, and each Participant’s
Deferral Benefit shall be subdivided to reflect its deemed interest in each Fund
division.

8.3(b) The Administrator shall establish from time to time the Fund divisions
which shall be maintained in the Fund

8.3(c) If the Plan Sponsor permits investment in a Company Stock Fund, the
availability, restrictions, limitations and special rules relating to such
investment shall be established by the Plan Sponsor from time to time and
communicated to Participants and to the Administrator.

8.4 Participant Investment Directions. The Deferral Benefit of a Participant in
the Plan shall be divided or allocated to reflect the amount of each such
Participant’s deemed interest in each Fund division as hereinafter provided for
the purpose of determining the earnings or loss to be credited to his account,
but any such direction shall not give the Participant any right, title or
interest in any specific asset or assets of the Fund.

8.4(a) If permitted in Option 7(a) of the Adoption Agreement, upon becoming a
Participant without a contribution investment direction in force, a Participant
may direct that future contributions and Deferral Account balances shall be
invested in the funds available for directed investment selected in Option 7(b)
of the Adoption Agreement by filing an “investment direction” with the
Administrator in accordance with the procedures established by the
Administrator. The Administrator (or its designee) generally will process
investment directions on a current basis after received, but shall not be
obligated to process any investment directions on a retroactive basis.

8.4(b) If or to the extent a Participant (or if deceased, his Beneficiary) has
no investment direction in effect, his Deferral Accounts shall be invested in
the default fund designated by the Administrator from time to time.

8.4(c) The Administrator may, on a uniform and non-discriminatory basis from
time to time, set or change the advance notice requirement for effecting
investment directions, may limit the number of investment direction changes made
in a Plan Year, may limit investment directions, if any, which can be made by
telephone, electronically or through the internet, may impose blackout periods
for changes, may temporarily or permanently suspend the offering of an
investment fund, and generally may change any of the investment direction
procedures or options from time to time and at any time.

ARTICLE IX

Plan Administrator

9.1 Appointment of Plan Administrator. The Plan Sponsor may appoint one or more
persons to serve as the Plan Administrator (the “Administrator”) for the purpose
of carrying out the duties specifically imposed on the Administrator by the Plan
and the Code. In the event more than one person is appointed, the persons shall
form a committee for the purpose of functioning as the Administrator of the
Plan. The person or committeemen serving as Administrator shall serve for
indefinite terms at the pleasure of the Plan Sponsor, and may, by thirty
(30) days prior written notice to the Plan Sponsor, terminate such appointment.
The Plan Sponsor shall inform the Trustee of any such appointment or
termination, and the Trustee may assume that any person appointed continues in
office until notified of any change.

 

- 18 -



--------------------------------------------------------------------------------

9.2 Plan Sponsor as Plan Administrator. In the event that no Administrator is
appointed or in office pursuant to paragraph 9.1, the Plan Sponsor shall be the
Administrator.

9.3 Procedure if a Committee. If the Administrator is a committee, it shall
appoint from its members a Chairman and a Secretary. The Secretary shall keep
records as may be necessary of the acts and resolutions of such committee and be
prepared to furnish reports thereof to the Plan Sponsor and the Trustee. Except
as otherwise provided, all instruments executed on behalf of such committee may
be executed by its Chairman or Secretary, and the Trustee may assume that such
committee, its Chairman or Secretary are the persons who were last designated as
such to them in writing by the Plan Sponsor or its Chairman or Secretary.

9.4 Action by Majority Vote if a Committee. If the Administrator is a committee,
its action in all matters, questions and decisions shall be determined by a
majority vote of its members qualified to act thereon. They may meet informally
or take any action without the necessity of meeting as a group.

9.5 Appointment of Successors. Upon the death, resignation or removal of a
person serving as, or on a committee which is, the Administrator, the
Corporation may, but need not, appoint a successor.

9.6 Duties and Responsibilities of Plan Administrator. The Administrator shall
have the following duties and responsibilities under the Plan:

9.6(a) The Administrator shall be responsible for the fulfillment of all
relevant reporting and disclosure requirements set forth in the Plan, the Code
and the Act, the distribution thereof to Participants and their Beneficiaries
and the filing thereof with the appropriate governmental officials and agencies.

9.6(b) The Administrator shall maintain and retain necessary records respecting
its administration of the Plan and matters upon which disclosure is required
under the Plan, the Code and the Act.

9.6(c) The Administrator shall make any elections for the Plan required to be
made by it under the Plan, the Code and the Act.

9.6(d) The Administrator is empowered to settle claims against the Plan and to
make such equitable adjustments in a Participant’s or Beneficiary’s rights or
entitlements under the Plan as it deems appropriate in the event an error or
omission is discovered or claimed in the operation or administration of the
Plan.

9.6(e) The Administrator may construe the Plan, correct defects, supply
omissions or reconcile inconsistencies to the extent necessary to effectuate the
Plan and such action shall be conclusive.

9.7 Power and Authority.

9.7(a) The Administrator is hereby vested with all the power and authority
necessary in order to carry out its duties and responsibilities in connection
with the administration of the Plan imposed hereunder. For such purpose, the
Administrator shall have the power to adopt rules and regulations consistent
with the terms of the Plan.

9.7(b) The Administrator shall exercise its power and authority in its
discretion. It is intended that a court review of the Administrator’s exercise
of its power and authority with respect to matters relating to claims for
benefits by, and to eligibility for participation in and benefits of,
Participants and Beneficiaries shall be made only on an arbitrary and capricious
standard.

 

- 19 -



--------------------------------------------------------------------------------

9.8 Availability of Records. The Corporation and the Trustee shall, at the
request of the Administrator, make available necessary records or other
information they possess which may be required by the Administrator in order to
carry out its duties hereunder.

9.9 No Action with Respect to Own Benefit. No Administrator who is a Participant
shall take any part as the Administrator in any discretionary action in
connection with his participation as an individual. Such action shall be taken
by the remaining Administrator, if any, or otherwise by the Plan Sponsor.

ARTICLE X

Amendment and Termination of Plan

10.1 Amendment or Termination of the Plan.

10.1(a) The Plan may be terminated at any time by the Board, subject to the
restrictions imposed by and consistent with applicable provisions of
Section 409A of the Code. The Plan may be amended in whole or in part from time
to time by the Board effective as of any date specified, subject to the
restrictions imposed by and consistent with applicable provisions of
Section 409A of the Code. No amendment or termination shall operate to decrease
a Participant’s vested Deferral Benefit as of the earlier of the date on which
the amendment or termination is approved by the Board or the date on which an
instrument of amendment or termination is signed on behalf of the Plan Sponsor.
No amendment shall increase the Trustee’s duties or obligations or decrease its
compensation unless contained in an amendment of, or document expressly
pertaining to, the Rabbi Trust which includes the Trustee’s written consent or
for which the Trustee’s written consent is separately obtained. Any such
termination of or amendment to the Plan may provide for the acceleration of
payment of benefits under the Plan to one or more Participants or Beneficiaries.
Any such termination of or amendment to the Plan shall be in writing and shall
be adopted pursuant to action by the Board (including pursuant to any standing
authorization for any officer, director or committee to adopt amendments) in
accordance with its applicable procedures, including where applicable by
majority vote or consent in writing.

10.1(b) In addition, and as an alternative, to amendment of the Plan by action
of the Board, but subject to the limitations on amendment contained in
subparagraph 10.1(a), the Administrator shall be and is hereby authorized to
adopt on behalf of the Board and to execute any technical amendment or
amendments to the Plan which in the opinion of counsel for the Plan Sponsor are
required by law and are deemed advisable by the Administrator and to so adopt
and execute any other discretionary amendment or amendments to the Plan which
are deemed advisable by the Administrator so long as any such amendments do not,
in view of the Administrator, materially affect the eligibility, vesting or
benefit accrual or allocation provisions of the Plan.

10.1(c) Termination of the Plan shall mean termination of active participation
by Participants, but shall not mean immediate payment of all vested Deferral
Benefits unless the Plan Sponsor so directs, subject to the restrictions imposed
by and consistent with applicable provisions of Section 409A of the Code. On
termination of the Plan, the Board of the Plan Sponsor may provide for the
acceleration of payment of the vested Deferral Benefits of all affected
Participants on such basis as it may direct.

10.2 Effect of Corporation Merger, Consolidation or Liquidation. Notwithstanding
the foregoing provisions of this ARTICLE X, the merger or liquidation of any
Corporation into any other Corporation or the consolidation of two (2) or more
of the Corporations shall not cause the Plan to terminate with respect to the
merging, liquidating or consolidating Corporations, provided that the Plan has
been adopted or is continued by and has not terminated with respect to the
surviving or continuing Corporation.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE XI

Participation by Additional Corporations

11.1 Adoption by Additional Corporations. Any Affiliate of the Plan Sponsor may
adopt the Plan with the consent of the Board of the Plan Sponsor and approval by
its Board.

11.2 Termination Events with Respect to Corporations Other Than the Plan
Sponsor.

11.2(a) The Plan shall terminate with respect to any Corporation other than the
Plan Sponsor, and such Corporation shall automatically cease to be a
participating Corporation in the Plan, upon the happening of any of the
following events, subject to the restrictions imposed by and consistent with
applicable provisions of Section 409A of the Code:

(i) The Corporation’s ceasing to be an Affiliate.

(ii) Action by the Board or Chief Executive Officer of the Plan Sponsor
terminating an Corporation’s participation in the Plan and specifying the date
of such termination. Notice of such termination shall be delivered to the
Administrator and the former participating Corporation.

11.2(b) Termination of the Plan with respect to any Corporation shall mean
termination of active participation of the Participants employed by such
Corporation, but shall not mean immediate payment of all vested Deferral
Benefits with respect to the Directors of such Corporation unless the Plan
Sponsor so directs consistent with applicable provisions of Section 409A of the
Code. On termination of the Plan with respect to any Corporation, the
Administrator may provide for the acceleration of payment of the vested Deferral
Benefits of all affected Participants of that former participating Corporation
on such basis as it may direct.

ARTICLE XII

Miscellaneous

12.1 Nonassignability. The interests of each Participant under the Plan are not
subject to claims of the Participant’s creditors; and neither the Participant,
nor his Beneficiary, shall have any right to sell, assign, transfer or otherwise
convey the right to receive any payments hereunder or any interest under the
Plan, which payments and interest are expressly declared to be nonassignable and
nontransferable.

12.2 Right to Require Information and Reliance Thereon. The Corporation and
Administrator shall have the right to require any Participant, Beneficiary or
other person receiving benefit payments to provide it with such information, in
writing, and in such form as it may deem necessary to the administration of the
Plan and may rely thereon in carrying out its duties hereunder. Any payment to
or on behalf of a Participant or Beneficiary in accordance with the provisions
of the Plan in good faith reliance upon any such written information provided by
a Participant or any other person to whom such payment is made shall be in full
satisfaction of all claims by such Participant and his Beneficiary; and any
payment to or on behalf of a Beneficiary in accordance with the provision so the
Plan in good faith reliance upon any such written information provided by such
Beneficiary or any other person to whom such payment is made shall be in full
satisfaction of all claims by such Beneficiary.

12.3 Notices and Elections.

12.3(a) Except as provided in subparagraph 12.3(b), all notices required to be
given in writing and all elections, consents, applications and the like required
to be made in writing, under any provision of the Plan, shall be invalid unless
made on such forms as may be provided or approved by the Administrator and, in
the case of a notice, election, consent or application by a Participant or
Beneficiary, unless executed by the Participant or Beneficiary giving such
notice or making such election, consent or application.

 

- 21 -



--------------------------------------------------------------------------------

12.3(b) Subject to limitations under applicable provisions of the Code or the
Act, the Administrator is authorized in its discretion to accept other means for
receipt of effective notices, elections, consents, applications and/or other
forms or communications by Participants and/or Beneficiaries, including but not
limited to electronic transmissions through interactive on-line transmissions,
e-mail, voice mail, recorded messages on electronic telephone systems, and other
permissible methods, on such basis and for such purposes as it determines from
time to time.

12.4 Delegation of Authority. Whenever the Plan Sponsor or any other Corporation
is permitted or required to perform any act, such act may be performed by its
President or Chief Executive Officer or other person duly authorized by its
President or Chief Executive Officer or the Board of the Corporation.

12.5 Service of Process. The Administrator shall be the agent for service of
process on the Plan.

12.6 Governing Law. The Plan shall be construed, enforced and administered in
accordance with the laws of the Commonwealth of Virginia, and any federal law
which preempts the same.

12.7 Binding Effect. The Plan shall be binding upon and inure to the benefit of
the Corporation, its successors and assigns, and the Participant and his heirs,
executors, administrators and legal representatives.

12.8 Severability. If any provision of the Plan should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall nevertheless remain in full force and effect.

12.9 No Effect on Employment Agreement. The Plan shall not be considered or
construed to modify, amend or supersede any employment or other agreement
between the Corporation and the Participant heretofore or hereafter entered into
unless so specifically provided.

12.10 Gender and Number. In the construction of the Plan, the masculine shall
include the feminine or neuter and the singular shall include the plural and
vice-versa in all cases where such meanings would be appropriate.

12.11 Titles and Captions. Titles and captions and headings herein have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

12.12 Construction. The Plan and Fund are intended to be construed as a “plan
which is unfunded and is maintained by the Corporation primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees,” within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Act, as amended, and shall be interpreted and administered
accordingly. Likewise, the Plan is also intended to comply with Section 409A of
the Code and shall be interpreted and administered accordingly.

12.13 Nonqualified Deferred Compensation Plan Omnibus Provision.

12.13(a) It is intended that any compensation, benefits or other remuneration
which is provided pursuant to or in connection with the Plan which is considered
to be nonqualified deferred compensation subject to Code Section 409A shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid a plan
failure described in Section 409A(a)(1) of the Code, including without
limitation, deferring payment until the occurrence of a specified payment event
described in Section 409A(a)(2) of the Code and to avoid the unfavorable tax
consequences provided therein for non-compliance, and that, notwithstanding any
other provision thereof or document pertaining to any such compensation, benefit
or other remuneration subject to the provisions of Section 409A of the Code,
each provision of any plan, program or arrangement (including without limitation
the Plan) relating to the provision of such compensation, benefit or other
remuneration to or with respect to the Eligible Director, shall be so construed
and interpreted.

 

- 22 -



--------------------------------------------------------------------------------

12.13(b) It is specifically intended that all elections, consents and
modifications thereto under the Plan will comply with the requirements of
Section 409A of the Code (including any transition or grandfather rules
thereunder). The Administrator is authorized to adopt rules or regulations
deemed necessary or appropriate in connection therewith to anticipate and/or
comply the requirements of Section 409A of the Code (including any transition or
grandfather rules thereunder).

12.13(c) It is also intended that if any compensation, benefits or other
remuneration which is provided pursuant to or in connection with the Plan is
considered to be nonqualified deferred compensation subject to Section 409A of
the Code but for being earned and vested as of December 31, 2004, then no
material modification of the Plan after October 3, 2004 shall apply to such Plan
benefits which are earned and vested as of December 31, 2004 unless such
modification expressly so provides.

12.14 Distributions in the Event of Income Inclusion. If any portion of a
Participant’s Deferral Account under the Plan is required to be included in
income by the Participant prior to receipt due to a failure of the Plan to
comply with the requirements of Section 409A of the Code, the Administrator may
determine that such Participant shall receive a distribution from the Plan in an
amount equal to the lesser of (i) the portion of the Deferral Account required
to be included in income as a result of such failure or (ii) the unpaid vested
Deferral Account.

August 28, 2007

 

- 23 -